DETAILED ACTION
This Office Action is responsive to the Amendment filed 23 September 2022.  

Claims 1-18 are now pending.  The Examiner acknowledges the amendments to claims 

1-7 and 10-18.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "109" and "115" have both been used to designate a soft cap; and reference characters "307" and "309" have both been used to designate a membrane in [0047]; reference characters "514" and "516" have both been used to designate a membrane in [0051]; and reference characters "511" and "513" have both been used to designate a string in [0051].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “307” has been used to designate both a rod and a membrane in [0047].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because Fig. 2 appears to show reference characters 208 and 213 pointing to the same element.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 213 and 503.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 516.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the flexible stretchable cylindrical membrane as an array bundle of semi-flexible staves” must be shown or the feature(s) canceled from the claim(s) (see rejection of claim 5 under 35 U.S.C. 112(b) as stated below for further discussion).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: the specification contains several instances of multiple reference characters.  For instance, paragraph [0042] references the soft cap as both “109 115”.  Also, paragraph [0044] refers to one reference character for both elements “coupled rod” and “flexible rod”.  Also, paragraph [0049] references the urethra as both “401 413”; and paragraph [0051] references the string as both “511 513” and the membrane as both “514 516”.   
Appropriate correction is required.
It is further noted that applicant's submission on 2 June 2022 (specifically paragraph [0044]), does not comply with the manner of making amendments to the specification in applications. Applicant’s attention is directed to 37 CFR 1.121. Specifically, “[almendments must be made by adding, deleting or replacing a paragraph, by replacing a section, or by a substitute specification, in the manner specified in this section. And further, please note the following:
(1) Amendment to delete, replace, or add a paragraph. Amendments to the specification, including amendment to a section heading or the title of the invention which are considered for amendment purposes to be an amendment of a paragraph, must be made by submitting:
(i) An instruction, which unambiguously identifies the location, to delete one or more paragraphs of the specification, replace a paragraph with one or more replacement paragraphs, or add one or more paragraphs;
(ii) The full text of any replacement paragraph with markings to show all the changes relative to the previous version of the paragraph. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived;
(iii) The full text of any added paragraphs without any underlining; and
(iv) The text of a paragraph to be deleted must not be presented with strike- through or placed within double brackets. The instruction to delete may identify a paragraph by its paragraph number or include a few words from the beginning, and end, of the paragraph, if needed for paragraph identification purposes.

Claim Objections
Claims 1, 3-7 and 10-18 are objected to because of the following informalities: 
At lines 9-10 of claim 1, to best capture grammatically the intended recitation, “the cylindrical membrane extending axially, and radially surrounding and enclosing the rod” should apparently read -- the cylindrical membrane extending axially and radially, and surrounding and enclosing the rod--; at lines 11-12 of claim 10, to best capture grammatically the intended recitation, “the cylindrical membrane expandable axially, and radially surrounding and enclosing the flexible rod” should apparently read -- the cylindrical membrane expandable axially and radially, and surrounding and enclosing the flexible rod--; 
At lines 1-2 of claim 3, to best capture grammatically the intended recitation, “A disposable penile erection device as in claim 1 further comprising the flexible rod with at least one tube side opening” should apparently read -- A disposable penile erection device as in claim 1, wherein the flexible rod further comprises at least one tube side opening--;
At lines 1-2 of claim 4, to best capture grammatically the intended recitation, “A disposable penile erection device as in claim 1 further comprising the soft cap with an air/fluid needle valve orifice” should apparently read -- A disposable penile erection device as in claim 1, wherein the soft cap further comprises an air/fluid needle valve orifice --;
For claim 5, to best capture grammatically the intended recitations, “A disposable penile erection device as in claim 1 further comprising the flexible stretchable cylindrical membrane as an array of semi-flexible staves” should apparently read -- A disposable penile erection device as in claim 1, wherein the flexible stretchable cylindrical membrane comprises an array of semi-flexible staves--.
At lines 1-2 of claim 6, to best capture grammatically the intended recitation, “A disposable penile erection device as in claim 5 further comprising the soft cap with a cleat or fastener” should apparently read -- A disposable penile erection device as in claim 5, wherein the soft cap further comprises a cleat or fastener --;
At lines 1-2 of claim 7, to best capture grammatically the intended recitation, “A disposable penile erection device as in claim 1 further comprising the flexible stretchable cylindrical membrane with an outside surface ring” should apparently read -- A disposable penile erection device as in claim 1, wherein the flexible stretchable cylindrical membrane further comprises an outside surface ring --;
At line 4 of claim 10, “an opening to the soft cap” should apparently read –an opening in the soft cap--;
At line 1 of claims 11-18, “for a disposable penile erection device” should apparently read –for providing a disposable penile erection device – to mirror the amendment made to claim 10.  
At line 2 of claim 12, “a slender tubular rod” should apparently read –the flexible rod--.
At line 4 of claim 12, “the at least one tubular rod side opening” should apparently read –the at least one side opening--.
At line 7 of claim 14, “cylindrical membrane radial expansion” should apparently read –radial expansion of the cylindrical membrane--.  
At line 2 of claim 15, “comprising the soft cap with a cleat” should apparently read –comprising providing the soft cap with a cleat--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11, 12, 14, 15, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 at line 2 recites the limitation "the soft cap".  There is insufficient antecedent basis for this limitation in the claim.
At line 2 of claim 2, it is unclear if “a cylindrical membrane terminal end anchor” is referencing “cylindrical membrane” recited at line 9 of claim 1 or not.  A suggested amendment is –a terminal end anchor of the cylindrical membrane--.  
At line 3 of claim 3, it is unclear if “a tubular rod” is the same as or in addition to “the flexible rod” recited in claims 1 and 3.  
At line 3 of claim 5, it is unclear if “a base ends” is a base end of “the flexible stretchable cylindrical membrane” or if it references “a base terminating distal end” of claim 1.  
At line 4 of claim 5, it is unclear which element has the hoops with the reference “…and having non-stretchable hoops..”.  
At line 5 of claim 5, it is unclear if “a flexible rod contraction” references the previously recited “the flexible rod” or not.  A suggested amendment is –contraction of the flexible rod--.
Claim 5 is indefinite as it has been amended to recite that “the flexible stretchable cylindrical membrane” is “an array bundle of semi-flexible staves” though Fig. 5 appears to imply that the staves comprise the flexible rod, though Fig. 5 nor associated paragraph [0051] appear to reference a flexible rod at all.  The only mention in the specification of the stave assembly appearing to be directed towards comprising the flexible rod is that [0032] recites that the stave assembly is enclosed in an expandable membrane, and it is ascertained from the rest of the specification that the flexible rod is enclosed by an expandable membrane.  
At line 2 of claim 6, it is unclear if “a flexible rod distal base” references “the flexible rod” recited in claim 5, or “a base terminating distal end” of claim 1 or something else.  
Claim 8 is indefinite as the language of the claim makes it unclear whether or not the claim is requiring all of the listed “set of elastic stretchable material” or presenting them in the alternative.  For examination purposes, they will be interpreted as being presented in the alternative.
Regarding claim 8, it is unclear if “a cylindrical membrane material” is referring to a material of the flexible stretchable cylindrical membrane recited in claim 1 or a separate element.  For purposes of examination, they will be interpreted as the same element.  
At line 2 of claim 9, it is unclear if “a cylindrical membrane” is the same as or different than “the flexible stretchable cylindrical membrane” recited at line 8 of claim 1.  For purposes of examination, they will be interpreted as the same element.  
Claim 9 is indefinite as the language of the claim makes it unclear whether or not the claim is requiring all of the listed non-prescription lubricants or presenting them in the alternative.  For examination purposes, they will be interpreted as being presented in the alternative.
Claim 11 at line 3 recites the limitation "the cylindrical membrane terminal end anchor".  There is insufficient antecedent basis for this limitation in the claim.
At line 3 of claim 12, it is unclear if “a soft cap orifice” is referencing “a soft cap” recited at line 3 of claim 10 or an additional cap.  A suggested amendment is –an orifice of the soft cap--.
At line 4 of claim 14, it is unclear if “a flexible rod base terminating distal ends” is a distal end of “the flexible stretchable cylindrical membrane” or if it references “a rod base terminating distal end” of claim 10.  
At line 5 of claim 14, it is unclear which element has the hoops with the reference “…and having non-stretchable hoops..”.  
At line 5 of claim 14, it is unclear if “a flexible rod length” is the same as or different than “a length of the rod” recited at line 7 of claim 10.  
Claim 14 at line 6 recites the limitation "the rod array bundle contraction".  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 is indefinite as it has been amended to recite that “the flexible stretchable cylindrical membrane” is “an array bundle of semi-flexible staves” though Fig. 5 appears to imply that the staves comprise the flexible rod, though Fig. 5 nor associated paragraph [0051] appear to reference a flexible rod at all.  The only mention in the specification of the stave assembly appearing to be directed towards comprising the flexible rod is that [0032] recites that the stave assembly is enclosed in an expandable membrane, and it is ascertained from the rest of the specification that the flexible rod is enclosed by an expandable membrane.  
Claim 15 at line 2 recites the limitation "the flexible rod distal base end".  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 is indefinite as the language of the claim makes it unclear whether or not the claim is requiring all of the listed “set of elastic stretchable material” or presenting them in the alternative.  For examination purposes, they will be interpreted as being presented in the alternative.
Regarding claim 17, it is unclear if “a cylindrical membrane material” is referring to the membrane recited in claim 10 or a separate element. For purposes of examination, they will be interpreted as the same element.  
Claim 18 is indefinite as the language of the claim makes it unclear whether or not the claim is requiring all of the listed non-prescription lubricants or presenting them in the alternative.  For examination purposes, they will be interpreted as being presented in the alternative.

Allowable Subject Matter
Claim 1-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 10, 13 and 16 are objected to, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, in addition to resolving the objections presented above.  
Regarding claims 10, 13 and 16, the prior art of record does not teach or fairly suggest: a method for providing a disposable penile erection device comprising the steps of: providing a soft cap with a surface fitting conformably to a penis top and having an opening in the soft cap substantially aligned with a urethra; coupling a flexible rod with one end substantially perpendicular to the soft cap, a length of the rod being between 3 to 14 inches and an unexpanded diameter of between 1/16 to 1/2 inch and having a rod base terminating distal end; and coupling a flexible stretchable substantially cylindrical membrane firmly to the soft cap under hermetical seal, with the cylindrical membrane expandable axially and radially, and surrounding and enclosing the flexible rod, whereby the disposable penile erection device provides structural stiffness to a penis member.  Specifically, the prior art of record does not teach or fairly suggest wherein the flexible stretchable cylindrical membrane extends axially and radially, and surrounds and encloses a flexible rod coupled to a soft cap of the device.  
Claims 11, 12, 14, 15, 17 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed 23 September 2022 with respect to the rejection of claims 1-18 under 35 U.S.C. 112(b) have been fully considered.  Applicant resolved some of the issues presented, however some remain (as noted above) and some new rejections are set forth in light of the amendments (as also noted above).  

Applicant’s arguments filed 23 September 2022 with respect to the rejection of claims 1 and 7-9 under 35 U.S.C. 102(a)(1) citing Friedmann (‘241) have been fully considered and are persuasive.  

Applicant’s arguments filed 23 September 2022 with respect to the rejection of claims 1-9 under 35 U.S.C. 101 have been fully considered and are persuasive in light of the amendments.

Applicant’s arguments filed 23 September 2022 with respect to the Specification and Drawings do not present any further attached drawings as noted in the reply on 23 September 2022.  Therefore, the objections to the Specification and Drawings are maintained, with further objections to both presented above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058.  The examiner can normally be reached on Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791